Title: From Thomas Jefferson to James Madison, 9 June 1793
From: Jefferson, Thomas
To: Madison, James



June 9. 1793.

I have to acknolege the receipt of your two favors of May 27. and 29. since the date of my last which was of the 2d. inst.—In that of the 27th. you say ‘you must not make your final exit from public life till it will be marked with justifying circumstances which all good citizens will respect, and to which your friends can appeal.’—To my fellow-citizens the debt of service has been fully and faithfully paid. I acknolege that  such a debt exists: that a tour of duty, in whatever line he can be most useful to his country, is due from every individual. It is not easy perhaps to say of what length exactly this tour should be. But we may safely say of what length it should not be. Not of our whole life, for instance, for that would be to be born a slave. Not even of a very large portion of it. I have now been in the public service four and twenty years; one half of which has been spent in total occupation with their affairs, and absence from my own. I have served my tour then.—No positive engagement, by word or deed, binds me to their further service.—No commitment of their interests in any enterprize by me requires that I should see them through it.—I am pledged by no act which gives any tribunal a call upon me before I withdraw. Even my enemies do not pretend this. I stand clear then of public right in all points.—My friends I have not committed. No circumstances have attended my passage from office to office, which could lead them, and others through them, into deception as to the time I might remain; and particularly they and all have known with what reluctance I engaged and have continued in the present one, and of my uniform determination to retire from it at an early day. If the public then has no claim on me, and my friends nothing to justify, the decision will rest on my own feelings alone. There has been a time when these were very different from what they are now: when perhaps the esteem of the world was of higher value in my eye than every thing in it. But age, experience, and reflection, preserving to that only it’s due value, have set a higher on tranquility. The motion of my blood no longer keeps time with the tumult of the world. It leads me to seek for happiness in the lap and love of my family, in the society of my neighbors and my books, in the wholesome occupations of my farm and my affairs, in an interest or affection in every bud that opens, in every breath that blows around me, in an entire freedom of rest or motion, of thought or incogitancy, owing account to myself alone of my hours and actions. What must be the principle of that calculation which should balance against these the circumstances of my present existence! Worn down with labours from morning till night, and day to day; knowing them as fruitless to others as they are vexatious to myself, committed singly in desperate and eternal contest against a host who are systematically undermining the public liberty and prosperity, even the rare hours of relaxation sacrificed to the society of persons in the same intentions, of whose hatred I am conscious even in those moments of conviviality when the heart wishes most to open itself to the effusions of friendship and confidence, cut off from my family and friends, my affairs abandoned to chaos and derangement, in short giving every thing I love, in exchange for every thing I hate, and all this without a single gratification  in possession or prospect, in present enjoyment or future wish.—Indeed my dear friend, duty being out of the question, inclination cuts off all argument, and so never let there be more between you and me, on this subject.
I inclose you some papers which have passed on the subject of a new loan. You will see by them that the paper-Coryphaeus is either undaunted, or desperate. I believe that the statement inclosed has secured a decision against his proposition.—I dined yesterday in a company where Morris and Bingham were, and happened to set between them. In the course of a conversation after a dinner Morris made one of his warm declarations that, after the expiration of his present Senatorial term, nothing on earth should ever engage him to serve again in any public capacity. He did this with such solemnity as renders it impossible he should not be in earnest.—The President is not well. Little lingering fevers have been hanging about him for a week or ten days, and have affected his looks most remarkeably. He is also extremely affected by the attacks made and kept up on him in the public papers. I think he feels those things more than any person I ever yet met with. I am sincerely sorry to see them. I remember an observation of yours, made when I first went to New York, that the satellites and sycophants which surrounded him had wound up the ceremonials of the government to a pitch of stateliness which nothing but his personal character could have supported, and which no character after him could ever maintain. It appears now that even his will be insufficient to justify them in the appeal of the times to common sense as the arbiter of every thing. Naked he would have been sanctimoniously reverenced. But inveloped in the rags of royalty, they can hardly be torn off without laceration. It is the more unfortunate that this attack is planted on popular ground, on the love of the people to France and it’s cause, which is universal.—Genet mentions freely enough in conversation that France does not wish to involve us in the war by our guarantee. The information from St. Domingo and Martinique is that those two islands are disposed and able to resist any attack which Great Britain can make on them by land. A blockade would be dangerous, could it be maintained in that climate for any length of time. I delivered to Genet your letter to Roland. As the latter is out of office, he will direct it to the Minister of the Interior. I found every syllable of it strictly proper. Your ploughs shall be duly attended to. Have you ever taken notice of Tull’s horse-houghing plough? I am persuaded that that, where you wish your work to be very exact, and our great plough where a less degree will suffice, leave us nothing to wish for from other countries as to ploughs, under our circumstances.—I have not yet received my threshing machine. I fear the  late long and heavy rains must have extended to us, and affected our wheat. Adieu. Your’s affectionately.
